C,   ~   ... -, ~t                                       ~:
                                                                                                                                                                                        r)L/
         AO 2458 .(Rev. 02/08/20 l 9) Judgment in a Crimillal Petty Case (Modified)                                                                                      Page 1 of 1   ,Jr•


                                                 UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                 V.                                            (For Offenses Committed On or After November 1, 1987)


                                Francisco Santarosa-Arroyo                                     Case Number: 3: l 9-mj-23267

                                                                                               Craig Joseph Leff
                                                                                              Defendant's Attorn y           ---~~.
         REGISTRATION NO. 8819 0298                                                                                          r·ILEO
                                                                                                                             :·-   ;            • "!.l'F,J   '.,\,.• :




         THE DEFENDANT:
                                                                                                                              AUG I 4 2019
          IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                 CL E-·, · US' ::;11Snf;:1r,T
                                                                                                                     ....___,...,.._('t'llJf1T
                                                                                                                                     .....,...~...
          D was found guilty to count (s)                                            .::,,--• ,__ ,._ :-..;:_r-,1<
                                                                                                             -~ . .,   ~ ~    '\'. .-,·•-,.
                                                                                                                               .       '      ,_:_.

                                                                                     BY                                         .i !,...-Aie.,,n,)r:,NJA
                                                                                                                                           ''-' 1 '-.
            after a plea of not guilty.                                                                                                        OCt-J!_ i'fY
            Accordingly, the defenda.nt is adjudged guilty of such count(s), which involve the following offense(sJ:

         Title & Section                        Natnre of Offense                                                                  Count Number(s)
         8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                        1
          •          The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          •          Count(s)
                                ------------------
                                                                                                dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        ) (TIME SERVED                                   • ________ days
          IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
          IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Wednesday, August 14, 2019
                                                                                           Date ofimposition of Sentence
                                  -        ,,
              . d t,Y1Ull=
         R ece1ve
                                (/1//I',
                  ----"'-'""'~"--------
                          DUSM
                                                                                           IlltlLtl&:~OCK
                                                                                           UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                                         3:19-mj-23267
